UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
BUFFALO LABORERS WELFARE FUND;                                          :
BUFFALO LABORERS PENSION FUND; BUFFALO                                  :   Docket No.: 1:18-cv-00544
LABORERS TRAINING FUND; BUFFALO                                         :
LABORERS SECURITY FUND; THOMAS L.                                       :
PANEK, in his fiduciary capacity as                                     :   DECLARATION OF
ADMINISTRATOR; LABORERS EMPLOYERS                                       :   BRUCE L. LISTHAUS
COOPERATION AND EDUCATION TRUST; AND                                    :   IN SUPPORT OF
LABORERS’ LOCAL 210, INTERNATIONAL                                      :   PLAINTIFFS’ MOTION FOR
UNION OF NORTH AMERICA,                                                 :   SUMMARY JUDGMENT
                                                                        :
                           Plaintiffs,                                  :
                                                                        :
             - against –                                                :
                                                                        :
LEONE CONSTRUCTION, INC.,                                               :
                                                                        :
                           Defendant.                                   :
----------------------------------------------------------------------- X

         Bruce L. Listhaus, an attorney duly admitted to practice before this Court, declares the

following to be true under penalty of perjury pursuant to 28 U.S.C. § 1746:

         1.       I am a partner with the law firm of Gorlick, Kravitz & Listhaus, P.C. (“Firm”),

attorneys for Plaintiffs Buffalo Laborers Welfare Fund; Buffalo Laborers Pension Fund; Buffalo

Laborers Training Fund; Buffalo Laborers Security Fund (“Funds”); Thomas L. Panek, in his

capacity as Administrator; Laborers Employers Cooperation and Education Trust (“LECET”);

and Laborers’ Local 210, International Union of North America (“Union”) (the Funds, LECET

and the Union are hereinafter collectively “plaintiffs”). I am personally familiar with the facts

asserted herein.

         2.       I submit this Declaration in support of Plaintiffs’ Motion for Summary Judgment

on Damages, and specifically, that part of the motion seeking reasonable attorneys’ and paralegal

fees and costs.
           3.      As a partner at the Firm, I review attorney bills for legal fees and costs, including

those incurred in this Action. Annexed hereto as Exhibit “1” is a true and correct copy of the

Firm’s detailed contemporaneous billing records for attorney and paralegal time, including the

dates, hours expended, and the nature of work performed in connection with this Action. Work

for which Plaintiffs are not seeking an award of fees have been removed from the billing records.

Descriptions of work performed protected by the attorney-client privilege and/or work-product

protection have been redacted.

           4.      Plaintiffs expended: (a) $60,516.00 in fees for attorney time and $2,334.00 in fees

for paralegal time; and (b) $661.53 in costs comprised of: (i) $400 filing fee, (ii) $130.58 service

of process on the Secretary of State, and (iii) $130.95 expedited transcript of 5/10/2019 hearing.

Annexed hereto as Exhibit “2” are true and correct copies of the invoices for the costs.

           5.      The undersigned refers to the Declaration of Joy K. Mele, the lead associate in

this Action, for an explanation of the work performed in this Action.

           6.      The attorney and paralegal fees incurred were for services provided by the

following attorneys and paralegals. The hours are broken down by individual and listed in the

order in which they are found in the attached Firm billing records.

                Name                      Title           Billing Rate         Hours        Fee Total

Bruce L. Listhaus                  Partner                $215.00/$275.001        17.2         $3,998.00

Joy K. Mele                        Senior Associate       $185.00/$225.001       198.8       $40,174.00

Ryan Lavigne                       Jr. Associate           $90.00/$135.002        61.7         $8,068.50

Jennifer Catera                    Jr. Associate                   $135.00        61.3         $8,275.50

Jesse Paine                        Paralegal                        $60.00         4.1           $246.00


1
    Effective September 1, 2019.
2
    Effective June 1, 2018.

                                                      2
Jennifer Mejia               Paralegal                 $60.00/$75.001         2.7          $190.50

Charles Simpson-Brown        Paralegal                          $75.00        3.0          $225.00

Giselle Villarreal           Paralegal                          $75.00       22.3        $1,672.50

TOTAL                                                                       371.1       $62,850.00



       7.        The following is a description of the background and experience of each of the

attorneys and paralegals:

       8.        I have been continuously engaged in the practice of law since 1988, and have over

twenty-five (25) years of experience representing clients in ERISA and labor-related matters. I

am admitted to practice in the New York State Courts, New Jersey State Courts, the United

States District Courts for the Southern, Eastern and Western Districts of New York, and the

United States District Court for the District of New Jersey.

       9.        I expended 12.2 hours of work on this case at an hourly rate of $215.00,

equivalent to a fee of $2,623.00. Ex. 1, pp. 1-2. My rate increased to $275.00 effective

September 1, 2019. I expended 5 hours of work on this case at the hourly rate of $275.00,

equivalent to a fee of $1,375.00. Ex. 1, pp. 2-3. In total, I expended 17.2 hours of work on this

case, equivalent to a total fee of $3,998.00. Ex. 1. p.3. Upon information and belief, this fee is

reasonable and comparable to other attorneys in the community with similar experience.

       10.       Joy K. Mele is a senior associate with the Firm, has been continuously engaged in

the practice of law since 2001, and has over twelve (12) years of experience representing clients

in ERISA and labor-related cases. Ms. Mele is admitted to practice in the New York State

Courts, the New Jersey State Courts, the United States District Courts for the Southern, Eastern,

Northern and Western Districts of New York, the United States Bankruptcy Courts of the


                                                 3
Southern, Eastern, and Western Districts of New York, the United States District Court of New

Jersey, the District Court for the Eastern District of Michigan, the Western District of North

Carolina, the Western District of Pennsylvania, the District Court of Arizona, the District Court

for the District of Columbia, the United States Courts of Appeals for the Second, Ninth, and

Sixth Circuits, and the Supreme Court of the United States.

       11.    Ms. Mele expended 113.9 hours working on this case at an hourly rate of $185.00,

equivalent to a fee of $21,071.50. Ex. 1, pp. 3-12. Ms. Mele’s hourly rate increased to $225.00,

effective September 1, 2019. Ms. Mele expended 84.9 hours working on this case at the hourly

rate of $225.00, equivalent to a fee of $19,102.50. Ex. 1, pp. 12-17. In total, Ms. Mele expended

198.8 hours of work on this case, equivalent to a total fee of $40,174.00. Ex. 1, p. 17. Upon

information and belief, this fee is reasonable and comparable to other attorneys in the community

with similar experience.

       12.    Ryan Lavigne was a junior associate with this Firm from April 23, 2018 to

November 21, 2018, representing clients in ERISA and labor-related cases. During the time Mr.

Lavigne was employed with the Firm, he was admitted to practice in the New York State Courts.

       13.    Mr. Lavigne expended 5.8 hours working on this case at an hourly rate of $90.00,

equivalent to a fee of $522.00. Ex. 1, p. 17. Mr. Lavigne’s hourly rate increased to $135.00,

effective June 1, 2018. Mr. Lavigne expended 55.9 hours working on this case at the hourly rate

of $135.00, equivalent to a fee of $7,546.50. Ex. 1, pp. 17-19. In total, Mr. Lavigne expended

61.7 hours of work on this case, equivalent to a total fee of $8,068.50. Ex. 1, p. 19. Upon

information and belief, this fee is reasonable and comparable to other attorneys in the community

with similar experience.




                                               4
       14.     Jennifer Catera has been a junior associate with the Firm since August 12, 2019,

and has been continuously engaged in the practice of law since 2016. Ms. Catera is admitted to

practice in the New York State Courts, and the United States District Courts for the Southern,

Eastern, and Western Districts of New York.

       15.     Ms. Catera expended 61.3 hours working on this case at an hourly rate of

$135.00, equivalent to a fee of $8,275.50. Ex. 1, pp. 19-21. Upon information and belief, this fee

is reasonable and comparable to other attorneys in the community with similar experience.

       16.     Jesse Paine was a paralegal with this Firm from April 6, 2015 to October 26,

2018, serving clients in ERISA and labor-related matters.

       17.     Mr. Paine expended 4.1 hours of work on this case at an hourly rate of $60.00,

equivalent to a fee of $246.00. Ex. 1, p. 21. Upon information and belief, this fee is reasonable

and comparable to other paralegal and litigation support staff in the community with similar

experience.

       18.     Jennifer Mejia was a paralegal with this Firm from October 26, 2018 to

September 20, 2019, serving clients in ERISA and labor related matters.

       19.     Ms. Mejia expended .8 hours working on this case at an hourly rate of $60.00,

equivalent to a fee of $48.00. Ex. 1, pp. 21-22. Ms. Mejia’s hourly rate increased to $75.00,

effective September 1, 2019. Ms. Mejia expended 1.9 hours working on this case at the hourly

rate of $75.00, equivalent to a fee of $142.50. Ex. 1, p. 22. In total, Ms. Mejia expended 2.7

hours of work on this case, equivalent to a total fee of $190.50. Ex. 1, p. 22. Upon information

and belief, this fee is reasonable and comparable to other paralegals and litigation support staff in

the community with similar experience.




                                                 5
       20.     Charles Simpson-Brown has been a paralegal with the Firm since May 6, 2019

serving clients in ERISA and labor-related matters.

       21.     Mr. Simpson-Brown expended 3.0 hours of work on this case at an hourly rate of

$75.00, equivalent to a fee of $225.00. Ex. 1, p. 22. Upon information and belief, this fee is

reasonable and comparable to other paralegal and litigation support staff in the community with

similar experience.

       22.     Giselle Villarreal was a paralegal with this Firm from October 24, 2019 to June 5,

2020 serving clients in ERISA and labor-related matters.

       23.     Ms. Villarreal expended 22.3 hours of work on this case at an hourly rate of

$75.00, equivalent to a fee of $1,672.50. Ex. 1, pp. 22-23. Upon information and belief, this fee

is reasonable and comparable to other paralegal and litigation support staff in the community

with similar experience.

       24.     As discussed in detail in the Declaration of Joy K. Mele, the requested fees are

reasonable in light of the work involved in this Action, including, but not limited to, opposing

Defendant’s Motion to Dismiss, moving for partial summary judgment on liability, and opposing

Defendant’s Motion for Partial Summary Judgment on Liability.

       25.     Accordingly, Plaintiffs seek an award of fees and costs in the total amount of

$63,511.53, comprised of $62,850.00 in attorneys’ and paralegal fees and $661.53 in costs.




                                               6
       I declare under penalty of perjury that the foregoing is true and correct. Executed this 8th

day of July, 2020.


                                                             ____/s/ Bruce L. Listhaus_________
                                                             Bruce L. Listhaus, Esq.
                                                             Gorlick, Kravitz & Listhaus, P.C.
                                                             29 Broadway, 20th Floor
                                                             New York, NY 10006
                                                             blisthaus@gkllaw.com
                                                             Tel. (212) 269-2500
                                                             Fax. (212) 269-2540
                                                             Attorneys for Plaintiffs




                                                 7
